Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final Office action responds to claims filed January 12, 2021.
Applicant amended claims 1, 3, 8-10, and 13-16.  Claims 1-16 are pending and have been examined below.

Claim Objections



Claim 5 is objected to because of the following informalities: The claim recites “the scholarship operating institution sever.”  This appears to be a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “the scholarship operating institution server.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: The claim recites “issuing the registration number, and presenting a final selection.”  This appears to be a typographical error.  For the purpose of compact prosecution, examiner will interpret the claim as reciting “issues the registration number, and presents a final selection result.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
With respect to claim 1: Claim 1 recites “the scholarship operating institution server.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 5: The claim recites “the scholarship management server receives examiner information from the scholarship operation institution server.”  However, the same limitation was previously recited in claim 1.  Thus, it is unclear what the applicant is attempting to recite as the invention in claim 5.
With respect to claims 2-12: Since the claims depend on independent claim 1, they are also rejected under §112(b) for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Andino (US 8560333) in view of Gray (Pub. No. 2016/0125561) in view of ODU (“Application Process,” Old Dominion University.  June 26, 2014.  https://www.odu.edu/admission/ undergraduate/freshman/application-process.) in view of Kincart (Pub. No. 2003/0163402) in view of Wagner (Pub. No. 2003/0233296) and in view of Morin (Pub. No. 2013/0066798).
With respect to claim 1: Andino discloses an integrated scholarship management system (See at least Column 3, Lines 41-47: “Shown and described are embodiments, automated and partially-automated, of a system and method for selecting one or more candidates from a pool of candidates.  It is noted that while this disclosure illustrates the present invention by examples drawn mainly from academic scholarship competitions, the present invention has application in many fields outside of academics….”), comprising:
	(a)	an applicant terminal, in which an application for applying for scholarship is installed, for … preparing a scholarship application document including information on an applicant (See at least Column 5, Lines 59-67: “Electronic submission begins when a submitted document is transmitted by the client device (120) via the network (122) to the competition system (100) where it is received via the network interface hardware (124).  The client device (120) can be any user device able to initiate document submissions.  By way of example, a client device (120) can be, but is not limited to, a computer, a handheld device such as a personal digital assistant (PDA), or a computer network such as a business, college, or university intranet.”  See also Column 19, Lines 40-60: “Referring to FIG. 5, shown is a flowchart of an exemplary algorithm (500) for the steps traversed in the operation of electronic document submission of FIG. 4.  As one method of receiving information from potential candidates, a website is maintained which allows access and online information submission by individuals.  When an individual accesses (502) the website, for security reasons, the website requires (504) identification of the accessing individual by a logon protocol.  Additionally, in one embodiment, security is implemented during the submission process….  Once the individual is successfully logged on, the system will provide the individual with options which include online form completion and submission.  The individual then indicates his or her role (506) (e.g., in one embodiment as applicant, nominator, or recommender) and, in the case of individuals providing support documents, the identity of the applicant (504) for which they wish to submit a form.”  See also Column 20, Lines 35-38: “In another embodiment, forms can be completed by use of , and
	(b)	providing qualification certification information certified by an external certification agency server (See at least Column 31, Lines 51-67 and Column 32, Lines 1-7: “The algorithm (1300) causes (1302) correspondence to be sent to the candidate finalists which announces their finalist status and which requests all necessary confirmation documents.  In one embodiment, the required confirmation documents include a complete high school transcript (covering at least the last 3 years attended) or a general equivalency degree (GED) as appropriate, any tribal documents if the finalist is Native American….  In a variation of this embodiment, confirmation documents additionally include documents attesting to citizenship or primary residency, affidavits and documents regarding community service, documents regarding employment, documents regarding honors and awards, and affidavits and documents regarding leadership experience.”  See also Column 32, Lines 28-33: “Once confirmation documents are received, they are incorporated into the system by the document receiving subsystem embodiments of which are similar to the procedure described in reference to FIGS. 4 and 5 except that documents are stored (1304) in the candidate database and linked immediately with the rest of the corresponding candidate package.”);
	(c)	a scholarship management server … the scholarship management server being a server device for a company or a management body providing an integrated scholarship management service … for selecting a scholarship recipient and providing a scholarship to the selected scholarship recipient (See at least Column 3, Lines 41-47: “Shown and described are embodiments, automated and partially-automated, of a system and method for selecting one or more candidates from a pool of candidates.  It is noted that while this disclosure illustrates the present invention by examples drawn mainly from academic scholarship competitions, the present invention has application in many fields outside of See also Column 4, Lines 10-11: “The system processing hardware (102) carries out processing required for the competition system (100).”);
	(d)	receiving the scholarship application document from the applicant terminal (See at least Column 7, Lines 23-32 and 53-65: “Referring to FIG. 2, shown is a block diagram of an embodiment of a high-level software architecture for the system of FIG. 1….  The document reception subsystem (210) handles the incorporation of incoming documents into the competition system (100).  While documents can be received in a variety of ways, such as electronically or by mail, the document reception subsystem (210) incorporates the documents into the system in a flat file format which is an electronic file containing the data of the original document.  Flat files contain their data in a predefined format understandable by the various subsystems of the competition system (100).  In one embodiment, the flat file format is a comma delimited format such as a comma separated value (CSV) format.  This stored version of a document is referred to as a record, database record, or document record.”), and
	(e)	presenting a final selection result for the scholarship to the applicant terminal (See at least Column 14, Lines 54-67 and Column 15, Lines 1-3: “The confirmation subsystem (250) is shown having a confirmation document request module (251) and a confirmation module (252)….  The confirmation module (252) implements the actual confirmation of candidate finalists and handles the generation of award or rejection letters and, in the case of winners, initial check issuance if appropriate.”), 
	(f)	selecting scholarship recipients on the basis of the received applicant information (See at least Column 7, Lines 66-67 and Column 8, Lines 1-22: “The qualification and eligibility subsystem (230) implements basic qualifications and eligibility requirements….  In one embodiment, the filters initially determine applicant package completeness (both data completeness and document record completeness).  In this embodiment, once an applicant package is determined to have completeness, the applicant package is determined to have completeness, the applicant package is marked to be in the candidate segment (114) and is See also Column 19, Lines 4-34: “Once the candidate packages have been read, the candidate finalists are selected (416).  Selection generally is implemented by selecting the candidates with the highest read scores….  Once the candidate finalists are determined (416), the candidate finalists are put through a confirmation process (418)….  After confirmation, competition winners are tracked (422) to monitor their progress, and optionally, to determine whether or not the competition winner is maintaining any post-competition requirements.”); and 
	(g)	notifying a year-end tax settlement result of the scholarship payment (See at least Column 8, Lines 61-67 and Column 9, Lines 1-13: “The reporting module (280) generates any reports documenting processes or results which take place.  These reports include, but are not limited to … audit reports (e.g. audit trails) … documentation reports, and donor or other external reports….  Donor and other external reports can be produced ad hoc to provide specific and detailed information to the recipients.  Donors, for example, may wish to know how their donations are used and reports addressing this may include amounts paid out, when, and how apportioned.”  See also Column 16, Lines 22-32: “The reporting module (280) is able to synthesize a great variety of reports from the recorded information including … scholar financial reports, scholar progress reports, data analysis reports, trend analysis reports, and so forth.”);
	(h)	the scholarship management server receives examiner information… (See at least Column 27, Lines 12-21: “Once the number of desired readers is determined, reader applications are collected (1104) and evaluated (1106).  In one embodiment, readers are filtered to meet minimum criteria related to the nature of the competition to be conducted.  By way of 
	(i)	and sends a request for applicant evaluation to an examiner terminal (See at least Column 12, Lines 48-58: “The queue with reader module (241) queues candidate packages with evaluators or readers for later evaluation (also called reading).  In one embodiment, each applicant package is matched and queued with one evaluator.  Matching is performed by comparing information from candidate packages with potential evaluators.  In one embodiment, candidate packages are matched to evaluators by one or more of the following information: cultural background, ethnic background, age, or geographic residence.  Each evaluator thereafter should have one or more candidate packages listed in the queue for that evaluator.”  See also Column 13, Lines 36-39: “The reader monitoring module (248) implements monitoring of the evaluators during evaluations and can terminate an in-progress evaluation or nullify a completed evaluation if a problem is detected.”  See also Column 26, Lines 17-20: “If the applicant is (1012) eligible, the reader then reads (1016) the applicant package.  Reading is facilitated by the side-by-side display of the read variable scoring area and an information display [of applicant data].”).
	Although Andino clearly teaches that the system assigns an applicant evaluation to an examiner terminal, the reference does not explicitly teach that the assignment is sent by an email or mobile text message.  However, prior to the effective filing date of the claimed invention, it would have been obvious to try by one of ordinary skill in the art to send a request to a worker in an email or mobile text message since there are a finite number of identified, predictable solutions (e.g., sending the assignment in an e-mail, an instant message, a telephone call, or a mobile text message) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.

(j) searching scholarship information by accessing a website through an execution of the application for applying for scholarship … for providing at least one piece of scholarship information through the website (See at least Paragraphs 0014-0015: “The information management server serves as a central resource to search for scholarships….  The information management server may be connected to one or more private or public networks (such as the Internet), via which the HTTP server module communicates with devices such as the user device.  The HTTP server module may generate one or more web pages and may communicate the web pages to the user device, and may receive responsive information from the user device.”  See also Paragraph 0022: “A student, using a user device with the Scholly app installed, may search the Scholly database.  This may be done, for example by entering relevant biographical/educational information into the Scholly app.  The Scholly app communicates this information to the information management server and using a computer-based algorithm, generates a list of scholarship matches.  This information is sent to the user device, through the Scholly app, for review by the student.  At this point, the student may read additional information/requirements about the scholarship, or they may apply directly, or they may be directed to a web page that instructs them how to apply.”  See also Paragraphs 0030 and 0034.).
	(k)	the scholarship operating institution server for receiving the applicant information from the scholarship management server … transmitting the applicant information of an applicant selected as a scholarship recipient to the scholarship management server … the scholarship operating institution server being a server device of an operating body or a management body … wherein … when information including the application, a supporting document, a certification document, and the recommendation letter is completely received from the applicant terminal, the scholarship management server transmits the application information to the scholarship operating institution server (See at least Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual institution or entity providing or managing a scholarship.  For example, the Scholarship server may be managed by a foundation or University that is offering the scholarship.  A user may access the Scholarship server through the information management server, or they may be redirected by Scholly directly to the scholarship server.”  Examiner submits the scholarship server disclosed in Gray is a scholarship operating institution server.  See also Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.).
	Gray could modify Andino’s invention to communicatively couple at least one scholarship server to the system processing hardware previously described in Andino.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include one or more scholarship servers and technical features that enable users to search and obtain information about relevant scholarship programs as described by Gray in Andino’s invention with the motivation of offering a system “to make finding and applying for these scholarships a lot easier” as taught by Gray over Andino.  Gray Paragraph 0003.
	Notwithstanding the preceding discussion, examiner further submits the “when information including the application, a supporting document, certification document, and the recommendation letter is completely received from the applicant terminal, the scholarship management server transmits the application information to the scholarship operation institution server” limitation recites a conditional statement.  The scholarship management server may not transmit the application information to the scholarship operation institution server if the required conditions are not met under the broadest reasonable interpretation of the claim (e.g., the information including the application, a supporting document, certification document, and the recommendation letter is completely received from the applicant terminal).  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  Thus, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
	The above references do not explicitly teach the remaining limitations.  However, ODU discloses (l) issuing a registration number (See at least Page 1: “Once the application has been submitted successfully, [the student] will receive a confirmation number.”  Examiner defines a registration number to be a confirmation number under the broadest reasonable interpretation of the claim.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to issue a registration number as taught by ODU in the combination of references.  As demonstrated by ODU, it is with the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of receiving electronically submitted scholarship application documents as needed in Andino at Column 16, Lines 58-60.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Kincart discloses (m) paying the scholarship money to a bank account of the applicant selected as a scholarship recipient (See at least Paragraph 0089: “Funds can be allocated according to a scholarship investment instruction received 216….  In addition to other well-known methods, allocation can be accomplished via disbursement of funds managed by the ASI system provider, via an instruction to a financial institution, or by transfer directly from scholarship investor 102-106 to a scholarship candidate.”  See also Paragraph 0097: “Referring now to FIG. 2b, a flow of steps from the perspective of a scholarship provider is presented.  These steps can be accomplished through the use of an ASI system 101.  The scholarship provider can receive candidate information 230 and analyze the candidate information according to success criteria 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features to transfer funds to the selected scholarship candidate or his chosen university as taught by Kincart in lieu of technical features to conduct award payments using printed checks as previously disclosed in Andino at Column 15, Lines 40-42.  Thus, the simple substitution of one known element for producing a predictable result renders the claim obvious.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Wagner discloses (n) filing a tax report for the scholarship payment (See at least Paragraph 0003: “Governmental entities generally require citizens or residents to pay taxes.  For example, the federal and state governments of the United States require citizens, non-residents with U.S. filing requirements, corporations, partnerships, trusts, estates, and other entities to file various tax documents on a regular basis.”  See also Figure 2B and Paragraphs 0034-0036: “Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2 … 4-x.  These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database….  The reports could be submitted electronically or on paper….  For example, an employer would provide information to the IRS regarding wages paid to the employee.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Morin discloses (o) the scholarship management server receives a request for a recommendation letter from the applicant terminal and sends a request for issuing the recommendation letter to a recommender terminal by an email or mobile text message (See at least Paragraph 0182: “When a student uses the Letter of Recommendation (LOR) request tool to make requests of teachers and other valid recommenders, the LOR request tool sends all pertinent information to the recommender via e-mail, and includes the student’s current resume and any other information that the student feels will help the recommender write the letter of recommendation appropriately.”  See also Paragraphs 0083, 0140, and 0142: Morin further teaches the use of a server to manage the generation of recommendation letters.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include a letter of recommendation request tool as described by Morin in the combination of references.  As demonstrated by Morin, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of including recommendation letters in the applicant’s package as needed in Andino at Column 4, Lines 51-58.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
With respect to claim 2: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 1, wherein: the scholarship application document further comprises bank account information or recommender information (See at least Andino Column 4, Lines 50-58: “In an embodiment, applications, to be complete, comprise two or more documents.  In a further variation, an applicant package (also called a candidate package or profile) includes an applicant form (submitted by the applicant), also called a nominee or candidate form, a nominator form (submitted by an individual with academic knowledge of the applicant such as a school teacher or administrator), and a recommender form (submitted by an individual with personal knowledge of the applicant such as a family friend.  It is noted that school officials and teachers can also be nominators).”); and 
	the scholarship management server provides a scholarship application form fill-out program preset on the website (See at least Andino Column 20, Lines 35-38: “In another embodiment, forms can be completed by use of software such as a downloaded program or browser plugin and the results submitted at completion.”).
With respect to claim 3: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses wherein the recommender terminal uploads the requested recommendation letter for scholarship onto the scholarship management server (See at least Morin Paragraph 0183: “After the letter of recommendation writer completes the LOR form and uploads text to the system using a temporary login, the student, parent, guidance counselor/transfer advisor, and admissions officer are able to identify that the letter of recommendation is completed.”  Examiner relies on the same rationale for including Morin in the combination of references since the limitations describes elements recited in claim 1.). 
With respect to claim 4: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 1, further comprising: an examiner terminal for receiving the applicant information from the scholarship management server and evaluating the applicant (See at least Andino Column 12, Lines 23-31: “The evaluation and selection subsystem (240) implements evaluation of See also Column 12, Lines 48-58: “The queue with reader module (241) queues candidate packages with evaluators or readers for later evaluation (also called reading).  In one embodiment, each applicant package is matched and queued with one evaluator.  Matching is performed by comparing information from candidate packages with potential evaluators.  In one embodiment, candidate packages are matched to evaluators by one or more of the following information: cultural background, ethnic background, age, or geographic residence.  Each evaluator thereafter should have one or more candidate packages listed in the queue for that evaluator.”);
	wherein the examiner terminal transmits the applicant evaluation information including the evaluation score to the scholarship management server (See at least Andino Column 13, Lines 7-12: “The candidate eligibility module (243) requires the evaluator to determine whether the candidate is eligible.  This determination can be simply a verification check of the same requirements enforced by the filters in the qualification and eligibility subsystem (230) but additional or alternative requirements can be applied by this module.”  See also Column 26, Lines 17-59: “If the applicant is (1012) eligible, the reader then reads (1016) the applicant package.  Reading is facilitated by the side-by-side display of the read variable scoring area and an information display.  FIGS. 20-21 show views of an exemplary display for reading….  When the reader clicks or selects a variable, the system will pull up the relevant data segments or applicant package forms and displays them in the information area for use by the reader.  The read variables are determined by the administrators of the competition system and the scores achieved by applicants on the read variables are what determines whether they are ultimately successful in the competition….  After the reader has completed and submitted the See also Column 27, Lines 51-55: “By way of example, in one embodiment, 11 read variables are scored each scored by two evaluators. Thus, for each candidate, there are 22 total read variable scores which are then summed together to provide the read variable sum for that candidate.”).
With respect to claim 5: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 1, wherein the scholarship management server receives examiner information from the scholarship operating institution server; and the scholarship operating institution server receives the applicant evaluation information from the scholarship management server (See at least Andino Column 12, Lines 48-58; Column 26, Lines 17-59; Column 27, Lines 12-55: Andino discloses obtaining reader applications and selecting readers, assigning scholarship applications to readers, and receiving readers’ evaluations of those scholarship applications.  See also Gray Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.).
With respect to claim 7: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 1, further comprising: a database server for saving information for paying and managing the scholarship, wherein the database server comprises … a member database (DB) for saving applicant information and member information including login information (See at least Andino Column 5, Lines 27-37: “In one embodiment, in order to keep track of the status of individuals during the competition process, various lists are maintained or the ability to create them at any time is preserved.  These lists include an applicant list for listing all applicants for which any document or form has been submitted, a non-select list for listing all individuals who ultimately are not winners of the competition, a candidate list for all applicants passing an initial qualification and eligibility process, a finalist list for listing all candidates selected as finalists, See also Column 19, Lines 43-48: “As one method of receiving information from potential candidates, a website is maintained which allows access and online information submission by individuals.  When an individual accesses (502) the website, for security reasons, the website requires (504) identification of the accessing individual by a logon protocol.”);
	a file database (DB) for saving the supporting document files or supporting documents submitted from the applicant terminal (See at least Andino Column 10, Lines 11-27: “The document reception subsystem (210) handles the incorporation of incoming documents into the competition system (100).  While documents can be received in a variety of ways, such as electronically or by mail, the document reception subsystem (210) incorporates the documents into the system in a flat file format which is an electronic file containing the data of the original document.  Flat files contain their data in a predefined format understandable by the various subsystems of the competition system (100).  In one embodiment, the flat file format is a comma delimited format such as a comma separated value (CSV) format.”  See also Column 17, Lines 14-20: “Once the flat file form of received documents are present, the system stores (404) the flat files in the database hardware (104) as records and they are marked as being in the staging segment (110).  At the time of storing, the system groups (404) or associates the flat file with any other records from the same applicant.  It is at this stage that the various records relating to the same applicant are associated to form applicant packages.”);
	a management database (DB) for saving information for selecting scholarship recipients … paying the scholarship money to the selected scholarship recipients, and saving information for filing a tax report for the scholarship payment and executing a year-end tax settlement (See at least Andino Figure 1A; Column 7, Lines 2-22: “In this embodiment, the applicant database (162) and the scholar database (164) are equivalent, respectively, to the applicant segment (114) and the competition-winner segment (116) of FIG. See also Column 8, Lines 61-67 and Column 9, Lines 1-13: “The reporting module (280) generates any reports documenting processes or results which take place.  These reports include, but are not limited to … audit reports (e.g. audit trails) … documentation reports, and donor or other external reports….  Donor and other external reports can be produced ad hoc to provide specific and detailed information to the recipients.  Donors, for example, may wish to know how their donations are used and reports addressing this may include amounts paid out, when, and how apportioned.”  See also Column 16, Lines 20-36: “In operation, the reporting module (280) records the events of each module for documentation purposes.  The reporting module (280) is able to synthesize a great variety of reports from the recorded information including … lists of all applicants for a specified competition … status reports on a specified applicant package or a specified set of applicant packages … evaluation summary reports by applicant, partner group, evaluator, scholar financial reports, scholar progress reports, data analysis reports, trend analysis reports, and so forth.  The reporting module also stores and can reference in reports the documenting of decisions by competition system personnel.”); 
	a scholarship database (DB) for saving scholarship information which is classified by at least one item among scholarship type, scholarship money, major, region, and religion (See at least Gray Paragraph 0011: “FIG. 1 shows an exemplary system that may be utilized for scholarship searching and applications.  The exemplary system includes a user device, a scholarship server, and the Scholly information management server that may See also Paragraph 0014: “The information management server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The information management server serves as a central resource to search for scholarships.”  See also Paragraph 0018: “The memory may be configured to store information associated with user information and scholarship information.”  See also Paragraph 0004: Gray further teaches scholarships may be identified using “eight specific parameters—such as state, race, GPA or major—to filter listings into a comprehensive directory of scholarships for which the prospective applicant is eligible.”  Examiner further relies on the same rationale for including Gray in the combination of references since the limitation describes elements recited in claim 1);
	the scholarship operating institution server (See at least Gray Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual institution or entity providing or managing a scholarship.  For example, the Scholarship server may be managed by a foundation or University that is offering the scholarship.  A user may access the Scholarship server through the information management server, or they may be redirected by Scholly directly to the scholarship server.”  Examiner submits the scholarship server disclosed in Gray is a scholarship operating institution server.  See also Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.  Furthermore, examiner relies on the same rationale for including Gray in the combination of references since the limitation describes elements recited in claim 1.).
With respect to claim 8: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 1, wherein the scholarship management server is connected to the applicant terminal for providing scholarship information, wherein the scholarship management server receives the scholarship application document … and [presents] a final selection result (See at least Andino Column 5, Lines 59-63: “Electronic submission begins when a submitted document is transmitted by the client device (120) via the network (122) to the competition system (100) where it is received via the network interface hardware (124).  The client device (120) can be any user device able to initiate document submissions.”  See also Column 15, Lines 1-2: “The confirmation module 252 implements the actual confirmation of candidate finalists and handles the generation of award or rejections letters….” Column 19, Lines 43-48 and 54-56: “As one method of receiving information from potential candidates, a website is maintained which allows access and online information submission by individuals.  When an individual accesses (502) the website, for security reasons, the website requires (504) identification of the accessing individual by a logon protocol….  Once the individual is successfully logged on, the system will provide the individual with options which include online form completion and submission.”  Examiner defines an applicant module to include a network interface and website under the broadest reasonable interpretation of the claim.);
	[issues] a registration number (See at least ODU Page 1: ODU discloses a website that allows students to complete online application website.  ODU further teaches “once the application has been submitted successfully, [the student] will receive a confirmation number.”);
	provides a website containing scholarship information (See at least Gray Paragraphs 0014-0015: “The information management server serves as a central resource to search for scholarships….  The information management server may be connected to one or more private or public networks (such as the Internet), via which the HTTP server module communicates with devices such as the user device.  The HTTP server module may generate one or more web pages and may communicate the web pages to the user device, and may receive responsive information from the user device.”);
	processing and managing the scholarship application documents after receiving them, and messaging each piece of the procedure information (See at least Andino See also Figure 4 and Column 17, Lines 14-20: “Once the flat file form of received documents are present, the system stores (404) the flat files in the database hardware (104) as records and they are marked as being in the staging segment (110).  At the time of storing, the system groups (404) or associates the flat file with any other records from the same applicant.  It is at this stage that the various records relating to the same applicant are associated to form applicant packages.”), and wherein
	the scholarship management server is connected to the financial institution server, the recommender terminal, and the examiner terminal for transmitting and receiving the information on the procedures for supporting and managing the scholarship (See at least Andino Figure 2 and Column 7, Lines 50-52: “The reporting module (280) and the external interface module (290) are coupled to each other and both are coupled to all the other subsystems.”  See also Column 9, Lines 14-17: “The external system interface module (290) enables the system to interface to other external application systems such as, but not limited to, financial systems, human resources (HR) systems, and registration systems.”  See also Column 16, Lines 5-11: “The external systems interface module (290) is likewise coupled to all modules necessary in FIGS. 3a and 3b.  As discussed previously herein, the external systems interface module (290) interfaces the modules and subsystems shown in .  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Gray in view of ODU in view of Kincart and in view of Morin. 
With respect to claim 13: Andino discloses a method for operating a scholarship which manages a scholarship operation process (See at least Column 2, Lines 39-40: “FIG. 4 shows a general flowchart of steps traversed by an exemplary method in operation of the systems of FIGS. 1-2.”  See also Column 3, Lines 41-47: “Shown and described are embodiments, automated and partially-automated, of a system and method for selecting one or more candidates from a pool of candidates.  It is noted that while this disclosure illustrates the present invention by examples drawn mainly from academic scholarship competitions, the present invention has application in many fields outside of academics….”), the method comprising:
	(a)	a first step of accessing a website provided by a scholarship management server of an integrated scholarship management system through an execution of an application for applying for a scholarship installed in an applicant terminal connected with the scholarship management server through a network … preparing a scholarship application document including applicant information (See at least Column 5, Lines 59-67: “Electronic submission begins when a submitted document is transmitted by the client device (120) via the network (122) to the competition system (100) where it is received via the network interface hardware (124).  The client device (120) can be any user device able to initiate document submissions.  By way of example, a client device (120) can be, but is not limited to, a computer, a handheld device such as a personal digital assistant (PDA), or a computer network such as a business, college, or university intranet.”  See also Column 19, Lines 40-60: “Referring to FIG. 5, shown is a flowchart of an exemplary algorithm (500) for the steps traversed in the operation of electronic document submission of FIG. 4.  As one method of See also Column 20, Lines 35-38: “In another embodiment, forms can be completed by use of software such as a downloaded program or browser plugin and the results submitted at completion.”), and 
	(b)	providing qualification certification information certified by an external certification agency server (See at least Column 31, Lines 51-67 and Column 32, Lines 1-7: “The algorithm (1300) causes (1302) correspondence to be sent to the candidate finalists which announces their finalist status and which requests all necessary confirmation documents.  In one embodiment, the required confirmation documents include a complete high school transcript (covering at least the last 3 years attended) or a general equivalency degree (GED) as appropriate, any tribal documents if the finalist is Native American….  In a variation of this embodiment, confirmation documents additionally include documents attesting to citizenship or primary residency, affidavits and documents regarding community service, documents regarding employment, documents regarding honors and awards, and affidavits and documents regarding leadership experience.”  See also Column 32, Lines 28-33: “Once confirmation documents are received, they are incorporated into the system by the document receiving subsystem embodiments of which are similar to the procedure described in reference to FIGS. 4 and 5 except that documents are stored (1304) in the candidate database and linked immediately with the rest of the corresponding candidate package.”);
(c)	wherein the scholarship management server is a server device for a company or a management body providing an integrated scholarship management service, and … for selecting a scholarship recipient and providing a scholarship to the selected scholarship recipient (See at least Column 3, Lines 41-47: “Shown and described are embodiments, automated and partially-automated, of a system and method for selecting one or more candidates from a pool of candidates.  It is noted that while this disclosure illustrates the present invention by examples drawn mainly from academic scholarship competitions, the present invention has application in many fields outside of academics….”  See also Column 4, Lines 10-11: “The system processing hardware (102) carries out processing required for the competition system (100).”);
	(d)	a second step of receiving the scholarship application document from the applicant terminal (See at least Column 7, Lines 23-32 and 53-65: “Referring to FIG. 2, shown is a block diagram of an embodiment of a high-level software architecture for the system of FIG. 1….  The document reception subsystem (210) handles the incorporation of incoming documents into the competition system (100).  While documents can be received in a variety of ways, such as electronically or by mail, the document reception subsystem (210) incorporates the documents into the system in a flat file format which is an electronic file containing the data of the original document.  Flat files contain their data in a predefined format understandable by the various subsystems of the competition system (100).  In one embodiment, the flat file format is a comma delimited format such as a comma separated value (CSV) format.  This stored version of a document is referred to as a record, database record, or document record.”);
	(e)	a third step of … [the scholarship management server] receiving examiner information (See at least Column 12, Lines 53-66: “In one embodiment, candidate packages are matched to evaluators by one or more of the following information: cultural background, ethnic background, age, or geographic residence.  Each evaluator thereafter should have one or more candidate packages listed in the queue for that evaluator.  The reader eligibility module See also Column 27, Lines 12-21: “Once the number of desired readers is determined, reader applications are collected (1104) and evaluated (1106).  In one embodiment, readers are filtered to meet minimum criteria related to the nature of the competition to be conducted.  By way of example, for a competition system for military officer selection, readers would likely be required to have minimum qualifications which include military experience or familiarity, officer selection experience, and so forth.  The administrators of the system then select (1106) the readers.”);
	(f)	a fourth step of sending a request for applicant evaluation to an examiner terminal based on the examiner information … the scholarship management server … sends a request for applicant evaluation to an examiner terminal (See at least Column 12, Lines 48-58: “The queue with reader module (241) queues candidate packages with evaluators or readers for later evaluation (also called reading).  In one embodiment, each applicant package is matched and queued with one evaluator.  Matching is performed by comparing information from candidate packages with potential evaluators.  In one embodiment, candidate packages are matched to evaluators by one or more of the following information: cultural background, ethnic background, age, or geographic residence.  Each evaluator thereafter should have one or more candidate packages listed in the queue for that evaluator.”  See also Column 13, Lines 36-39: “The reader monitoring module (248) implements monitoring of the evaluators during evaluations and can terminate an in-progress evaluation or nullify a completed evaluation if a problem is detected.”  See also Column 26, Lines 17-20: “If the applicant is (1012) eligible, the reader then reads (1016) the applicant package.  Reading is facilitated by 
	(g)	a fifth step of receiving applicant evaluation information reflecting the evaluation from the examiner terminal; a sixth step of transmitting the applicant evaluation information and the applicant information, on which the evaluation is performed… (See at least Column 13, Lines 7-12: “The candidate eligibility module (243) requires the evaluator to determine whether the candidate is eligible.  This determination can be simply a verification check of the same requirements enforced by the filters in the qualification and eligibility subsystem (230) but additional or alternative requirements can be applied by this module.”  See also Column 26, Lines 17-59: “If the applicant is (1012) eligible, the reader then reads (1016) the applicant package.  Reading is facilitated by the side-by-side display of the read variable scoring area and an information display.  FIGS. 20-21 show views of an exemplary display for reading….  When the reader clicks or selects a variable, the system will pull up the relevant data segments or applicant package forms and displays them in the information area for use by the reader.  The read variables are determined by the administrators of the competition system and the scores achieved by applicants on the read variables are what determines whether they are ultimately successful in the competition….  After the reader has completed and submitted the reading of the applicant package, the system determines (1018) whether the applicant package has been read by the required number of different readers.”  See also Column 27, Lines 51-55: “By way of example, in one embodiment, 11 read variables are scored each scored by two evaluators. Thus, for each candidate, there are 22 total read variable scores which are then summed together to provide the read variable sum for that candidate.”);
	(h)	a seventh step of selecting a scholarship recipient based on the applicant evaluation information and the applicant information (See at least Column 7, Lines 66-67 and Column 8, Lines 1-22: “The qualification and eligibility subsystem (230) implements basic qualifications and eligibility requirements….  In one embodiment, the filters initially determine See also Column 19, Lines 4-34: “Once the candidate packages have been read, the candidate finalists are selected (416).  Selection generally is implemented by selecting the candidates with the highest read scores….  Once the candidate finalists are determined (416), the candidate finalists are put through a confirmation process (418)….  After confirmation, competition winners are tracked (422) to monitor their progress, and optionally, to determine whether or not the competition winner is maintaining any post-competition requirements.”);
	(i)	an eighth step of transmitting a final section result to the applicant terminal of a finally selected scholarship recipient based on the scholarship recipient information (See at least Column 14, Lines 54-67 and Column 15, Lines 1-3: “The confirmation subsystem (250) is shown having a confirmation document request module (251) and a confirmation module (252)….  The confirmation module (252) implements the actual confirmation of candidate finalists and handles the generation of award or rejection letters and, in the case of winners, initial check issuance if appropriate.”); 
	(j)	transmitting the payment result information to the scholarship management server (See at least Column 8, Lines 61-67 and Column 9, Lines 1-13: “The reporting module (280) generates any reports documenting processes or results which take place.  These reports include, but are not limited to … audit reports (e.g. audit trails) … documentation reports, and donor or other external reports….  Donor and other external reports reports addressing this may include amounts paid out, when, and how apportioned.”  See also Column 16, Lines 22-32: “The reporting module (280) is able to synthesize a great variety of reports from the recorded information including … scholar financial reports, scholar progress reports, data analysis reports, trend analysis reports, and so forth.”).
	Although Andino clearly teaches that the system assigns an applicant evaluation to an examiner terminal, the reference does not explicitly teach that the assignment is sent by an email or mobile text message.  However, prior to the effective filing date of the claimed invention, it would have been obvious to try by one of ordinary skill in the art to send a request to a worker using email or mobile text message since there are a finite number of identified, predictable solutions (e.g., sending the assignment in an e-mail, an instant message, a telephone call, or a mobile text message) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.
	Andino does not explicitly teach the remaining limitations.  However, Gray discloses (k) [accessing a website for] searching scholarship information (See at least Paragraphs 0021-0022: “FIG. 2 shows a flow diagram for a method for implementing an API interface allowing a user to quickly search and apply for scholarships.  To conveniently allow scholarships to be searchable by the public, a Scholarship server may install an API on their system.  The API is configured to interface with the information management server.  The information management server is able to receive information from the Scholarship server and format the information to make it accessible by Scholly users.  A student, using a user device with the Scholly app installed, may search the Scholly database….  This information is sent to the user device, through the Scholly app, for review by the student.  At this point, the student may read additional information/requirements about the scholarship, or they may apply directly, or they 
	(l)	a third step of transmitting the applicant information to a scholarship operating institution server of the integrated scholarship management system and receiving examiner information from the scholarship operating institution server … transmitting information for the selected scholarship recipient to the scholarship management server … the scholarship operating institution server is a server device of an operation body or a management body … when information including the application, a supporting document, certification document, and the recommender letter is completely received from the applicant terminal, the scholarship management server transmits the application information to the scholarship operating institution server, wherein the scholarship management server receives examiner information from the scholarship operating institution server…. (See at least Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual institution or entity providing or managing a scholarship.  For example, the Scholarship server may be managed by a foundation or University that is offering the scholarship.  A user may access the Scholarship server through the information management server, or they may be redirected by Scholly directly to the scholarship server.”  Examiner submits the scholarship server disclosed in Gray is a scholarship operating institution server.  See also Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.).
	Gray could modify Andino’s invention to communicatively couple at least one scholarship server to the system processing hardware previously described in Andino.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include one or more scholarship servers and technical features that enable users to search 
	Notwithstanding the preceding discussion, examiner further submits the “when information including the application, a supporting document, certification document, and the recommendation letter is completely received from the applicant terminal, the scholarship management server transmits the application information to the scholarship operation institution server” limitation recites a conditional statement.  The scholarship management server may not transmit the application information to the scholarship operation institution server if the required conditions are not met under the broadest reasonable interpretation of the claim (e.g., the information including the application, a supporting document, certification document, and the recommendation letter is completely received from the applicant terminal).  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  Thus, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
	The references do not teach the remaining limitations.  However, ODU discloses (m) issuing a registration number (See at least Page 1: ODU discloses an online application website, wherein students submit their application along with payment of a non-refundable $50 application fee.  ODU further teaches “once the application has been submitted successfully, [the student] will receive a confirmation number.”).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to issue a registration number as taught by ODU in the combination of references.  As demonstrated by ODU, it is with the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of receiving electronically submitted scholarship KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Kincart discloses (n) a ninth step of receiving inputted bank account information from the applicant terminal of the finally selected scholarship recipient and transmitting the bank account information to the … server; and a tenth step of depositing the scholarship money into the bank account (See at least Paragraph 0089: “Funds can be allocated according to a scholarship investment instruction received 216….  In addition to other well-known methods, allocation can be accomplished via disbursement of funds managed by the ASI system provider, via an instruction to a financial institution, or by transfer directly from scholarship investor 102-106 to a scholarship candidate.”  See also Paragraph 0097: “Referring now to FIG. 2b, a flow of steps from the perspective of a scholarship provider is presented.  These steps can be accomplished through the use of an ASI system 101.  The scholarship provider can receive candidate information 230 and analyze the candidate information according to success criteria 231.  A scholarship contract can be entered into with those candidates that the scholarship provider finds acceptable 232.  Funds can be allocated 233 according to the terms of the scholarship contract entered into.  In one embodiment, the ASI system 101 can automatically transfer the funds, such as through a wire transfer or through a clearing function with a university or other learning institution for which the funds are designated on behalf of the scholarship candidate 111-114.  In any for of disbursement, the ASI system 101 can be utilized to record fund allocation.”).  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of technical features to transfer funds to the selected scholarship candidate or his chosen university as taught by Kincart in lieu of technical features to conduct award payments KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitations.  However, Morin discloses (o) the scholarship management server receives a request for a recommendation letter from the applicant terminal and sends a request for issuing the recommendation letter to a recommender terminal by an email or mobile text message (See at least Paragraph 0182: “When a student uses the Letter of Recommendation (LOR) request tool to make requests of teachers and other valid recommenders, the LOR request tool sends all pertinent information to the recommender via e-mail, and includes the student’s current resume and any other information that the student feels will help the recommender write the letter of recommendation appropriately.”  See also Paragraphs 0083, 0140, and 0142: Morin further teaches the use of a server to manage the generation of recommendation letters.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include a letter of recommendation request tool as described by Morin in the combination of references.  As demonstrated by Morin, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of including recommendation letters in the applicant’s package as needed in Andino at Column 4, Lines 51-58.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).   
With respect to claim 14: The combination of Andino, Gray, ODU, Kincart, and Morin references discloses the method of claim 13, wherein: the scholarship application document in the first step comprises recommender request information (See at least Andino Column 4, Lines 50-58: “In an embodiment, applications, to be complete, comprise two or more documents.  In a further variation, an applicant package (also called a candidate package or profile) includes an applicant form (submitted by the applicant), also called a nominee or ; and 
	the part between the first step and the second step further comprises: a process of requesting for issuance of a recommendation letter for scholarship for the applicant to the recommender terminal in accordance with the recommender request information; and a process of receiving the requested recommendation letter for scholarship from the recommender terminal (See at least Morin Paragraphs 0182-0183: “When a student uses the Letter of Recommendation (LOR) request tool to make requests of teachers and other valid recommenders, the LOR request tool sends all pertinent information to the recommender via e-mail, and includes the student's current resume and any other information that the student feels will help the recommender write the letter of recommendation appropriately.  After the letter of recommendation writer completes the LOR form and uploads text to the system using a temporary login, the student, parent, guidance counselor/transfer advisor, and admissions officer are able to identify that the letter of recommendation is completed.”  Examiner relies on the same rationale for including Morin in the combination of references since the limitations describe elements recited in claim 13.).
With respect to claim 15: The combination of Andino, Gray, ODU, Kincart, and Morin references discloses the method of claim 13, wherein: the second step determines whether the scholarship application document corresponds to the preset information on the scholarship eligibility requirements or not (See at least Andino Column 11, Lines 51-55: “The qualification filter module (233) (or level 2 filter module) analyzes candidate packages to determine if the candidates meet various minimum qualification standards.  By way of example, these minimum standards can include a minimum GPA standard.”  See also Column 24, Lines 5-67 and Column 25, Lines 1-24: “Referring to FIG. 9, shown is a flowchart of an exemplary 
	Although ODU discloses issuing a confirmation number, the references do not explicitly teach and if the scholarship application document is determined to correspond to the present information on scholarship eligibility requirements, a registration number for the scholarship application document is automatically issued.  However, the limitation recites a conditional statement.  The scholarship operation process may not issue a registration number if the required conditions are not met under the broadest reasonable interpretation of the claim (e.g., cases where the scholarship application document fails to correspond to the present information on scholarship eligibility requirements).  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  Thus, notwithstanding the fact that the references disclose a structure capable of performing the functions of the contingent steps, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Gray in view of ODU in view of Kincart in view of Morin and in view of Wagner. 
With respect to claim 16: Although the combination of Andino, Gray, ODU, Kincart, and Morin references discloses the method of claim 13, the references do not teach the remaining limitations.  However, Wagner discloses further comprising: a step of scholarship operating institution server performing at least one of the procedures of filing the tax report for the scholarship payment to the selected scholarship recipient, filing the tax report for the participation expenses payment to the examiner who has participated in the scholarship recipient selection process, and reporting about the donor who has given a donation to the scholarship operation institution, receiving a year-end tax settlement report document, and transmitting the year-end tax settlement report document to the scholarship management server (See at least Paragraph 0003: “Governmental entities generally require citizens or residents to pay taxes.  For example, the federal and state governments of the United States require citizens, non-residents with U.S. filing requirements, corporations, partnerships, trusts, estates, and other entities to file various tax documents on a regular basis.”  See also Figure 2B and Paragraphs 0034-0036: “Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2 … 4-x.  These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database….  The reports could be submitted electronically or on paper….  For example, an employer would provide information to the IRS regarding wages paid to the employee.”).
	It would have been obvious to one of ordinary skill in the art to further include technical features to generate and submit tax reports regarding payments as described by Wagner in the above combination of references.  As demonstrated by Wagner, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of generating “any reports documenting processes or results which take place” as needed in Andino at Column 8, Lines 61-62.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Gray in view of ODU in view of Kincart in view of Wagner in view of Morin and in view of Kent State University (“Outside Resources.”  Oct. 13, 2014.  https://www.kent.edu/financialaid/ outside-resources.).
With respect to claim 6: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 1, further comprising: a financial institution server for … paying the scholarship money to the finally selected scholarship recipient (See at least Kincart Paragraph 0089: “Funds can be allocated according to a scholarship investment instruction received 216….  In addition to other well-known methods, allocation can be accomplished via disbursement of funds managed by the ASI system provider, via an instruction to a financial institution, or by transfer directly from scholarship investor 102-106 to a scholarship candidate.”  See also Paragraph 0097: “Referring now to FIG. 2b, a flow of steps from the perspective of a scholarship provider is presented.  These steps can be accomplished through the use of an ASI system 101.  The scholarship provider can receive candidate information 230 and analyze the candidate information according to success criteria 231.  A scholarship contract can be entered into with those candidates that the scholarship provider finds acceptable 232.  Funds can be allocated 233 according to the terms of the scholarship contract entered into.  In one embodiment, the ASI system 101 can automatically transfer the funds, such as through a wire transfer or through a clearing function with a university or other learning institution for which the funds are designated on behalf of the scholarship candidate 111-114.  In any for of disbursement, the ASI system 101 can be utilized to record fund allocation.”  Examiner further relies on the same rationale for including Kincart in the combination of references since the limitation describes elements recited in claim 1.);  
	a government agency server for receiving the tax report filed for the payment of the scholarship from the scholarship operating institution server and transmitting the year-end tax settlement result of the scholarship payment to the scholarship to the scholarship operating institution server (See at least Wagner Paragraph 0003: “Governmental entities generally require citizens or residents to pay taxes.  For example, the federal and state governments of the United States require citizens, non-residents with U.S. filing requirements, corporations, partnerships, trusts, estates, and other entities to file various tax documents on a regular basis.”  See also Figure 2B and Paragraphs 0034-0036: “Information and data are preferably provided to the database 3 from various information 
	The references do not teach the remaining limitations.  However, ODU discloses receiving a payment request for a scholarship application fee from the applicant terminal, executing the payment (See at least Page 3: ODU’s application website discloses a complete freshman application includes a non-refundable $50 fee.  See also Page 1: ODU further discloses an application “will not be processed until [the university receives] payment of the non-refundable $50 application fee.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to receive and process fees from an applicant as taught by ODU in the combination of references.  As demonstrated by ODU, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of completing an applicant package as needed in Column 4, Lines 50-51.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).      
	The references do not teach the remaining limitations.  However, Kent State University discloses an educational institution server for receiving information on a notice for the scholarship recipient from the scholarship operating institution server and receiving the payment result of the scholarship for the finally selected scholarship recipient (Kent State 
	The Kent State University reference could modify the combination of references to include technical features that enable a university to receive a student’s scholarship award data previously generated by Andino.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include such features in the above combination of references with the motivation of offering a system for accurately deriving a student’s financial aid package as taught by Kent State University over the previously cited references.  Kent State University Page 1.  
With respect to claim 12: The combination of Andino, Gray, ODU, Kincart, Wagner, Morin, and Kent State University references discloses the integrated scholarship management system of claim 6, wherein: … transfers the information of a donor who has given a donation to the scholarship operation institution to the scholarship management server, reports about the donation, and notifies a year-end tax settlement result of the donation given to the scholarship operation institution to the scholarship management server (See at least Andino Column 8, Lines 61-67 and Column 9, Lines 1-13: “The reporting module (280) generates any reports documenting processes or results which take place.  These reports include, but are not limited to … audit reports (e.g. audit trails) … documentation reports, and donor or other external reports….  Donor and other external reports can be produced ad hoc to provide specific and detailed information to the recipients.  Donors, for example, may wish to know how their donations are used and reports addressing this may include amounts paid out, when, and how apportioned.”  See also Column 16, Lines 22-32: “The reporting module (280) is able to synthesize a great variety of reports from the recorded information including … scholar financial reports, scholar progress reports, data analysis reports, trend analysis reports, and so forth.”); and 
the government agency server receives the report on the donor who has given the donation to the scholarship operation institution from the scholarship operating institution server, and transmits the year-end tax settlement result of the donation to the scholarship operating institution server (See at least Wagner Paragraph 0003: “Governmental entities generally require citizens or residents to pay taxes.  For example, the federal and state governments of the United States require citizens, non-residents with U.S. filing requirements, corporations, partnerships, trusts, estates, and other entities to file various tax documents on a regular basis.”  See also Figure 2B and Paragraphs 0034-0036: “Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2 … 4-x.  These information sources can be government sources or other sources, such as payors or payees that submit forms (such as forms W-2, 1099, 1098) to the IRS database….  The reports could be submitted electronically or on paper….  Thus, by way of example, if the database 3 contains official IRS data, a taxpaying entity could request certain data from the database3.  This would preferably have been provided by individuals and organizations required to provide information to the IRS on behalf of the taxpaying entity.  For example, an employer would provide information to the IRS regarding wages paid to the employee.”);
	[transmitting data to and from] the scholarship operating institution server (See at least Gray Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual institution or entity providing or managing a scholarship.  For example, the Scholarship server may be managed by a foundation or University that is offering the scholarship.  A user may access the Scholarship server through the information management server, or they may be redirected by Scholly directly to the scholarship server.”  Examiner submits the scholarship server disclosed in Gray is a scholarship operating institution server.  See also Figure 1; .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Gray in view of ODU in view of Kincart in view of Wagner in view of Morin and in view of Mayeroff (US 9098974). 
With respect to claim 9: The combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 8, wherein the scholarship management server provides the scholarship information to the applicant terminal (See at least Gray Paragraphs 0014-0015: “The information management server serves as a central resource to search for scholarships….  The information management server may be connected to one or more private or public networks (such as the Internet), via which the HTTP server module communicates with devices such as the user device.  The HTTP server module may generate one or more web pages and may communicate the web pages to the user device, and may receive responsive information from the user device.”  See also Paragraph 0022: “At this point, the student may read additional information / requirements about the scholarship, or they may apply directly, or they may be directed to a web page that instructs them how to apply.”  See also Paragraphs 0030 and 0034.  Examiner further relies on the same rationale for including Gray in the combination of references since the limitation describes elements recited in claim 1.),
	receives the scholarship application document, member information, supporting document files, or supporting documents from the applicant terminal, wherein the scholarship management server is connected on each channel to the applicant terminal, from which the scholarship application document is submitted, for presenting the processing result and the final selection result (See at least Andino Column 5, Lines 59-63: See also Column 15, Lines 1-2: “The confirmation module 252 implements the actual confirmation of candidate finalists and handles the generation of award or rejections letters….” Column 19, Lines 43-48 and 54-56: “As one method of receiving information from potential candidates, a website is maintained which allows access and online information submission by individuals.  When an individual accesses (502) the website, for security reasons, the website requires (504) identification of the accessing individual by a logon protocol….  Once the individual is successfully logged on, the system will provide the individual with options which include online form completion and submission.”), 
	transmits the year-end tax settlement result notified … to the applicant terminal of the finally selected scholarship recipient (See at least Andino Column 8, Lines 61-67 and Column 9, Lines 1-13: “The reporting module (280) generates any reports documenting processes or results which take place.  These reports include, but are not limited to … audit reports (e.g. audit trails) … documentation reports, and donor or other external reports….  Donor and other external reports can be produced ad hoc to provide specific and detailed information to the recipients.  Donors, for example, may wish to know how their donations are used and reports addressing this may include amounts paid out, when, and how apportioned.”  See also Column 16, Lines 22-32: “The reporting module (280) is able to synthesize a great variety of reports from the recorded information including … scholar financial reports, scholar progress reports, data analysis reports, trend analysis reports, and so forth.”).
	[transmits data to and from] the scholarship operating institution server (See at least Gray Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual See also Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.  Furthermore, examiner relies on the same rationale for including Gray in the combination of references since the limitation describes elements recited in claim 1.);
	The references do not teach the remaining limitation.  However, Mayeroff discloses wherein the scholarship management server receives the bank account information designated for the deposit of the scholarship money from the finally selected scholarship recipient (See at least Column 14, Lines 14-17: “The player may be prompted for additional input such the player’s bank account number and bank routing number, credit account number, hotel room number, or the like.  The input is received at the award server and the award is issued.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to receive bank account information from a user as taught by Mayeroff in the above combination of references.  As demonstrated by Mayeroff, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of facilitating a monetary funds transfer to the scholarship recipient or the university as needed in Kincart at paragraphs 0089 and 0097.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Gray in view of ODU in view of Kincart in view of Wagner in view of Morin in view of Chauhan (Pub. No. 2016/0055145) and in view of Hitchcock (US 6345278).
With respect to claim 10: The proposed combination of Andino, Gray, ODU, Kincart, Wagner, and Morin references discloses the integrated scholarship management system as in claim 8, wherein the scholarship application document: provides the website containing scholarship information (See at least Gray Paragraphs 0014-0015: “The information management server serves as a central resource to search for scholarships….  The information management server may be connected to one or more private or public networks (such as the Internet), via which the HTTP server module communicates with devices such as the user device.  The HTTP server module may generate one or more web pages and may communicate the web pages to the user device, and may receive responsive information from the user device.”  See also Paragraph 0022: “At this point, the student may read additional information / requirements about the scholarship, or they may apply directly, or they may be directed to a web page that instructs them how to apply.”  See also Paragraphs 0030 and 0034.);  
	classifies the received scholarship application documents by at least one item among scholarship type, scholarship money, major, region, and religion (See at least Gray Paragraph 0004: “Scholly uses eight specific parameters – such as state, race, GPA, or major – to filter listings into a comprehensive directory of scholarships for which the prospective applicant is eligible.”  Examiner asserts Gray suggest scholarships are organized according to state and/or intended major.);  
	compares the classified scholarship application documents with a pre-saved authentic document form and determining if the documents are forged (See at least Andino Column 13, Lines 66-67: “The duplicate check/database interface module (221) supplies and retrieves flat files from database hardware (104).”  See also Column 20, Lines 4-19: “In one embodiment, duplicate forms are detected using the candidate's Social Security number only.  In another embodiment, potential duplicate applications are detected by the use of the last name, the first letter of the first name, the date of birth, and the state of birth and/or residence.  In this embodiment, potential duplicates identified by these criteria are included in a duplicate See also Column 21, Lines 65-67: “If any records are found substantially matching the file to be stored, this is a potential fraud situation and an entry is made (704) in the duplicate list.”  See also Column 23, Lines 7-23: “If the situation is determined (754) to be a situation which does not involve identical social security numbers, the reviewer notes (762) whether it is a situation of possible fraud.  Possible fraud situations result from two or more documents bearing demographic and other information which appears to refer to an identical individual but which identifies different social security numbers.  If the situation is one of possible fraud, the reviewer reviews (764) the involved documents and makes a determination.  Possible determinations include (1) that the involved documents relate to different individuals (i.e. no fraud), (2) that the documents refer to the same individual (i.e. actual fraud), (3) that the documents refer to the same individual but that one or more social security numbers were improperly entered, and so forth.  After the determination and resultant action, the reviewer documents (766) the determination and action and is thereafter done (760) for the situation.”);
	receives qualification certification information for applying the scholarship from the external certification agency server (See at least Andino Column 31, Lines 51-67 and Column 32, Lines 1-7: “The algorithm (1300) causes (1302) correspondence to be sent to the candidate finalists which announces their finalist status and which requests all necessary confirmation documents.  In one embodiment, the required confirmation documents include a complete high school transcript (covering at least the last 3 years attended) or a general See also Column 32, Lines 28-33: “Once confirmation documents are received, they are incorporated into the system by the document receiving subsystem embodiments of which are similar to the procedure described in reference to FIGS. 4 and 5 except that documents are stored (1304) in the candidate database and linked immediately with the rest of the corresponding candidate package.”);
	receives the recommendation letter for scholarship from the recommender terminal (See at least Morin Paragraph 0183: “After the letter of recommendation writer completes the LOR form and uploads text to the system using a temporary login, the student, parent, guidance counselor/transfer advisor, and admissions officer are able to identify that the letter of recommendation is completed.”);
	provides the applicant information to the examiner terminal on the basis of the examiner information … requesting for evaluation of the applicant, and receiving the applicant evaluation information including the examination score from the examiner terminal (See at least Andino Column 12, Lines 48-58: “The queue with reader module (241) queues candidate packages with evaluators or readers for later evaluation (also called reading).  In one embodiment, each applicant package is matched and queued with one evaluator.  Matching is performed by comparing information from candidate packages with potential evaluators.  In one embodiment, candidate packages are matched to evaluators by one or more of the following information: cultural background, ethnic background, age, or geographic residence.  Each evaluator thereafter should have one or more candidate packages listed in the queue for that evaluator.”  See also Column 13, Lines 7-12: “The candidate eligibility module See also Column 26, Lines 17-59: “If the applicant is (1012) eligible, the reader then reads (1016) the applicant package.  Reading is facilitated by the side-by-side display of the read variable scoring area and an information display.  FIGS. 20-21 show views of an exemplary display for reading….  When the reader clicks or selects a variable, the system will pull up the relevant data segments or applicant package forms and displays them in the information area for use by the reader.  The read variables are determined by the administrators of the competition system and the scores achieved by applicants on the read variables are what determines whether they are ultimately successful in the competition….  After the reader has completed and submitted the reading of the applicant package, the system determines (1018) whether the applicant package has been read by the required number of different readers.”  See also Column 27, Lines 51-55: “By way of example, in one embodiment, 11 read variables are scored each scored by two evaluators. Thus, for each candidate, there are 22 total read variable scores which are then summed together to provide the read variable sum for that candidate.”);
	examines if there are conflicting interests between applicants and recommenders or between applicants and scholarship operation institutions on the basis of the applicant information and the recommender information, which are received from the scholarship management server, and the examiner information and the operator information of the scholarship operation institution… (See at least Andino Column 25, Lines 45-60: “The system begins by queuing (1002) an applicant package with an evaluator (also referred to as a reader) who has not previously evaluated that applicant package or been disqualified from evaluating or reading that applicant package.  The evaluator then begins by responding (1004) to a set of reader qualification questions which document whether the evaluator has any connections or conflicts with the applicant which would raise questions of 
	classifies the application papers, qualification certification information, recommendation letter for scholarship, and applicant evaluation information for each applicant, and managing them (See at least Andino Column 7, Lines 53-65: “The document reception subsystem (210) handles the incorporation of incoming documents into the competition system (100).  While documents can be received in a variety of ways, such as electronically or by mail, the document reception subsystem (210) incorporates the documents into the system in a flat file format which is an electronic file containing the data of the original document.  Flat files contain their data in a predefined format understandable by the various subsystems of the competition system (100).  In one embodiment, the flat file format is a comma delimited format such as a comma separated value (CSV) format.  This stored version of a document is referred to as a record, database record, or document record.”  See also Figure 4 and Column 17, Lines 14-20: “Once the flat file form of received documents are present, the system stores (404) the flat files in the database hardware (104) as records and they are marked as being in the staging segment (110).  At the time of storing, the system groups (404) or associates the flat file with any other records from the same applicant.  It is at this stage that the various records relating to the same applicant are associated to form applicant packages.”  See also Column 21, Lines 20-23: “As the competition system (100) receives (602) submissions, they are collated (604) by form type (e.g. by applicant, nominator, and recommender forms as discussed previously for one embodiment).”);
[transmits data to and from] the scholarship operating institution server … transmits the application papers, qualification certification information, recommendation letter for scholarship, and applicant evaluation information to the scholarship operation institution server (See at least Gray Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual institution or entity providing or managing a scholarship.  For example, the Scholarship server may be managed by a foundation or University that is offering the scholarship.  A user may access the Scholarship server through the information management server, or they may be redirected by Scholly directly to the scholarship server.”  Examiner submits the scholarship server disclosed in Gray is a scholarship operating institution server.  See also Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.  Furthermore, examiner relies on the same rationale for including Gray in the combination of references since the limitation describes elements recited in claim 1.).
	The references do not teach the remaining limitations.  However, Chuahan discloses compares the classified scholarship application documents with other pre-saved scholarship application documents and verifying the presence or absence of plagiarism (See at least Paragraph 0032: “The Essay Management System detects both copy-and-paste plagiarism and disguised plagiarism that occurs within the system by applying a two-tiered analysis of versions created by users who have reviewed other users' essays (i.e., at the precise moment that plagiarism occurs).”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to detect plagiarism as taught by Chauhan in the combination of references.  As demonstrated by Chauhan, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not teach the remaining limitation.  However, Hitchcock discloses extracts the scholarship application document which corresponds to the present information on scholarship eligibility requirements among the classified scholarship application documents, and automatically generating application papers required for the scholarship by using the extracted scholarship application document (See at least Column 5, Lines 61-67: “Forms engine 104 then generates a customized application form based upon an application description in an application data file 108.  Forms engine 104 then retrieves user data that was entered in previous applications and stored in the applicant database 62, and merges the user data into the current application, which is then returned to the applicant as an HTML form.”  See also Column 6, Lines 55-64: “Forms engine 104 uses data from the appropriate application data file 108 (FIG. 14) and previously entered user data to generate a page of a form 128.  Data 130 is entered on the form page, by the applicant or from the database, and the page undergoes a first stage data validation 136 upon being posted by the applicant.  A correction page form is submitted to the applicant each time a data validation fails, and the data is saved to the database upon successful validation.  The process is repeated for additional pages until the form is completed and the applicant submits the form.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to further include technical features to generate a subsequent application based on data entered and stored in a previous application (e.g., the candidate package disclosed in Andino) as described by Hitchcock in the above combination of references with the motivation of offering a system to simplify the application process as taught by Hitchcock over the previously cited references.  Hitchcock Column 1, Lines 24-25.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andino in view of Gray in view of ODU in view of Kincart in view of Wagner in view of Morin in view of Kent State University and further in view of Official Notice.
With respect to claim 11: The combination of Andino, Gray, ODU, Kincart, Wagner, Morin, and Kent State University references discloses the integrated scholarship management system as in claim 6, wherein … transfers the examiner information to the scholarship management server (See at least Andino Column 27, Lines 12-21: “Once the number of desired readers is determined, reader applications are collected (1104) and evaluated (1106).  In one embodiment, readers are filtered to meet minimum criteria related to the nature of the competition to be conducted.  By way of example, for a competition system for military officer selection, readers would likely be required to have minimum qualifications which include military experience or familiarity, officer selection experience, and so forth.  The administrators of the system then select (1106) the readers.”), 
	participates in the evaluation on the basis of the transferred examiner information, transmits the results of evaluation to the scholarship management server… (See at least Andino Column 19, Lines 4-6: “Once the candidate packages have been read, the candidate finalists are selected (416).  Selection generally is implemented by selecting the candidates with the highest read scores….”  See also Column 26, Lines 18-59: “Reading is facilitated by the side-by-side display of the read variable scoring area and an information display.  FIGS. 20-21 show views of an exemplary display for reading….  When the reader clicks or selects a variable, the system will pull up the relevant data segments or applicant package forms and displays them in the information area for use by the reader.  The read variables are determined by the administrators of the competition system and the scores achieved by applicants on the read variables are what determines whether they are ultimately successful in the competition….  After the reader has completed and submitted the reading of the applicant package, the system determines (1018) whether the applicant package has been read by the required number of See also Column 27, Lines 51-55: “By way of example, in one embodiment, 11 read variables are scored each scored by two evaluators. Thus, for each candidate, there are 22 total read variable scores which are then summed together to provide the read variable sum for that candidate.”)
	notifies a year-end tax settlement result of the payment of the evaluation participation expenses to the scholarship management server (See at least Andino Column 8, Lines 61-67 and Column 9, Lines 1-13: “The reporting module (280) generates any reports documenting processes or results which take place.  These reports include, but are not limited to … audit reports (e.g. audit trails) … documentation reports, and donor or other external reports….  Donor and other external reports can be produced ad hoc to provide specific and detailed information to the recipients.  Donors, for example, may wish to know how their donations are used and reports addressing this may include amounts paid out, when, and how apportioned.”  See also Column 16, Lines 22-32: “The reporting module (280) is able to synthesize a great variety of reports from the recorded information including … scholar financial reports, scholar progress reports, data analysis reports, trend analysis reports, and so forth.”);
	files a tax report for the payment of the evaluation participation expenses, and … the government agency server receives the tax report filed for the payment of the evaluation participation expenses from the scholarship operating institution server and transmits the year-end tax settlement result of the payment of the evaluation participation expenses (See at least Wagner Paragraph 0003: “Governmental entities generally require citizens or residents to pay taxes.  For example, the federal and state governments of the United States require citizens, non-residents with U.S. filing requirements, corporations, partnerships, trusts, estates, and other entities to file various tax documents on a regular basis.”  See also Figure 2B and Paragraphs 0034-0036: “Information and data are preferably provided to the database 3 from various information sources 4-1, 4-2 … 4-x.  These information sources can be government sources or other sources, such as payors or payees 
	[transmitting data to and from] the scholarship operating institution server… (See at least Gray Paragraph 0020: “The system may include one or more Scholarship servers.  Each Scholarship server may include an HTTP server module, a processor, memory, a communications unit, and a display unit.  The Scholarship server is managed by each individual institution or entity providing or managing a scholarship.  For example, the Scholarship server may be managed by a foundation or University that is offering the scholarship.  A user may access the Scholarship server through the information management server, or they may be redirected by Scholly directly to the scholarship server.”  Examiner submits the scholarship server disclosed in Gray is a scholarship operating institution server.  See also Figure 1; Paragraph 0019: Gray further teaches the scholarship server and information management server communicate data between each other over a network.  Furthermore, examiner relies on the same rationale for including Gray in the combination of references since the limitation describes elements recited in claim 1.).
	Finally, the references do not explicitly describe technical features that pays the evaluation participation expenses to a designated bank account of the examiner.  However, Official Notice is taken that features to pay individuals via direct deposit for services rendered are old and well-known in the computer arts.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to pay the evaluation participation expenses to a designated bank account of examiner in order to ultimately evaluate the applications of scholarship candidates.
Response to Arguments


































Applicant's arguments filed January 12, 2021, have been fully considered but they are not persuasive.
Regarding the §112(b) rejections of claims 8-10 and 13-16: Applicant amended the claims.  Examiner submits the amendments resolve the concerns underlying the §112(b) rejections outlined in the non-final Office action.  Examiner has withdrawn the previous §112(b) rejections of claims 8-10 and 13-16.  However, as outlined in the Office action, examiner has instituted new §112(b) rejections of claims 1-12. 
Regarding the §103 rejections of claims 1 and 13: Applicant alleges the references fail to disclose “the scholarship management server receives a request for a recommendation letter from the applicant terminal and sends a request for issuing the recommendation the recommendation letter to a recommender terminal by an email or mobile text message” limitation.1  Applicant specifically argues the Morin “sends the LOR request to the recommender directly, but without passing through any relaying server.”2  Examiner disagrees.  Morin teaches:  
Paragraph 0083: One aspect of the invention, as shown in FIG. 1 includes a network based software application, such as an Internet based web services implementation, and information service system, generally an application process data exchanging system 10.  In one embodiment, one or more web servers implements aspects of the exemplary system 10.

Paragraph 0140: In one embodiment, as shown in FIG. 7, secure FTP (file transfer protocol) provides for secure retrieval of transcripts and letters of recommendation.

Paragraph 0142: Initially, the user connects to a secure file transfer protocol (SFTP) server, step 1.  Once files have been uploaded to the SFTP, a college or other authorized party can download transcripts and letters of recommendation from the SFTP server.


	Applicant further argue the claims are allowable because the references do not explicitly teach “the scholarship management server sends a request for applicant evaluation to an examiner terminal by an email or mobile text message.”3  This argument is also not persuasive.  Although Andino teaches the system assigns an applicant’s data to an examiner terminal for evaluation (Column 12, Lines 48-58 and Column 26, Lines 17-20), examiner concedes the reference does not explicitly teach that the assignment is sent by an email or mobile text message.  However, as explained in the above Office action, it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to send an assignment to a worker by email or mobile text message since there are a finite number of identified, predictable solutions (e.g., sending the assignment in an e-mail, an instant message, a telephone call, or a mobile text message) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success.
	Applicant next argues the claims are allowable because the references do not explicitly teach the scholarship operating institution server.4  Examiner disagrees.  Gray discloses scholarship servers that are “managed by each individual institution or entity providing or managing a scholarship.”  Paragraph 0020.  Examiner maintains the scholarship server found in Gray is a scholarship operating institution server.   Furthermore, examiner also submits the recitation of an additional server to operate a scholarship process does not render the claims allowable.  It would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate a scholarship process using multiple servers since there are a finite number of identified, predictable solutions (e.g., multiple servers 
	Finally, the applicant argues the claims are allowable because the references do not teach the “when information including the application, a supporting document, certification document, and the recommendation letter is completely received from the applicant terminal, the scholarship management server transmits the application information to the scholarship operation institution server” limitation.  Examiner disagrees.  Under the broadest reasonable interpretation of the claim, the limitation describes transmitting data to and from the scholarship operating institution server.  Gray teaches the scholarship servers are communicatively coupled to an information management server (e.g., system processing hardware disclosed in Andino).  Figure 1; Paragraph 0019.  Notwithstanding the teachings in the Gray reference, examiner also submits the limitation recites a conditional statement.  The scholarship management server may not transmit the application information to the scholarship operation institution server if the required conditions are not met under the broadest reasonable interpretation of the claim (e.g., the information including the application, a supporting document, certification document, and the recommendation letter is completely received from the applicant terminal).  Claim scope is not limited by language that suggests or makes optional but does not require steps to be performed.  MPEP §2111.04.  Thus, USPTO personnel generally need not give patentable weight to the limitations recited in the claim as those steps are optional and may not be executed.





































Regarding the Official Notice rejection of claim 11: Applicants did not adequately traverse the Official Notice rejections because no argument was presented explaining why the noticed facts were not well-known in the art.  Thus, the subject matter of the Official Notice rejection should be taken as admitted prior art.  See MPEP §2144.03.

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	(A)	Corrie (Pub. No. 2002/0120538) discloses a multi-channel grants management system comprising a server that “is operatively connected to the web server 20, a granting agency 34, and a financial management system 32.”  Paragraph 0055.  Corrie further teaches the system may be applied to “scholarships, any type of application for competitive review, and state or federal loans.”  Paragraph 0165.
	(B)	Engelmyer (Pub. No. 2013/0290452) discloses a system for tracking college admission and financial aid.  Engelmyer further describes “an application tracking server 16 communicatively linked to the Internet 14, as well as one or more web servers 18.”  Paragraph 0027.  
	(C)	Bodkin (Pub. No. 2017/0039665) discloses a computer-implemented method to manage letters of recommendation, wherein the method “receive applicant’s request to initiate a request for a letter of recommendation to one or more reference providers identified according to reference type” and “automatically generates an e-mail request to the one or more reference providers.”  Paragraph 0007.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks 3-4.  
        2 Id.  
        3 Id. at 6.
        4 Id. at 3.